Citation Nr: 0705455	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-12 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses reported after the veteran's death. 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  The veteran died in November 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  While 
the RO considered pertinent laws and regulations, as well as 
pertinent decisions from the United States Court of Appeals 
for Veterans Claims (Court) and opinions from the VA General 
Counsel in considering the appellant's claim, additional 
development is required prior to appellate review.  

The appellant has requested consideration of unreimbursed 
medical expenses incurred prior to the veteran's death in 
calculating his pension award for purposes of accrued 
benefits.  The RO concluded that the VA Form 21-8416 (Medical 
Expense Report) received in January 2003 cannot be considered 
evidence on file at the date of the veteran's death.  
However, the RO then determined that the specific expenses 
listed on the Medical Expense Report were not recurring, 
predictable or readily ascertainable, so that expenses listed 
on the 2002 submission could have been estimated with a 
reasonable degree of certainty from the information in the 
claims file prior to the veteran's death.  


Without expressing an opinion as to the RO's findings as to 
the specific individual expenses that were not be able to 
have been estimated with a reasonable degree of certainty, 
the evidence clearly reflects that the veteran had 
unreimbursed medical expenses in several categories of 
expenses in the years prior to his death.  

For example, award letters pertaining to the veteran's 
pension award show that $3,155 in unreimbursed medical 
expenses were considered for the veteran's award beginning 
February 1, 1998, and $3,085, in unreimbursed medical 
expenses were considered in the veteran's pension award 
beginning in January 1999.  A letter to the veteran dated in 
February 2001 reflects that the veteran's pension award 
beginning in January 2000 considered $3,085 in unreimbursed 
medical expenses and $4,014 in calculating the veteran's 
pension award beginning in February 2000.  

A VA General Counsel opinion is relevant to this matter and 
must be considered.  See 38 U.S.C.A. 7104(c) (Board is bound 
in its decisions by precedent opinions of the chief legal 
officer of VA).

The VA General Counsel has explained that medical expenses 
submitted after a beneficiary's death may be used for the 
purposes of verifying the accuracy of evidence derived from 
previous medical expense reports submitted prior to death and 
provide a sufficient evidentiary basis for prospective 
estimation of medical expenses.  In that decision the General 
Counsel held that:

"[W]here a veteran had in the past supplied 
evidence of unreimbursed medical expenses which, 
due to the static or ongoing nature of the 
veteran's medical condition, could be expected to 
be incurred in a like manner in succeeding years in 
amounts which, based on past experience, were 
capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date 
of the veteran's death permitted prospective 
estimation of medical expenses.  There may be 
situations in which medical expenses may be 
predicated with a reasonable degree of accuracy 
from evidence in the file at the date of the 
veteran's death on the basis of other than 
recurring nature of the expenses."  

VAOPGCPREC 12-94.

Given the General Counsel Opinion and the nature and amount 
of the veteran's unreimbursed medical expenses in the years 
prior to his death, the Board finds that the RO must 
reevaluate the nature of the veteran's unreimbursed medical 
expenses to specific recurring medical expenses, rather than 
whether the evidence from the prior years demonstrated that 
the veteran had unreimbursed medical expenses which could be 
expected to be incurred in a like manner in succeeding years 
in comparable amounts.  

The RO should reconsider the appellant's claim from the 
prospective of the nature, category and amounts of 
unreimbursed medical expenses incurred by the veteran in 
prior years to determine whether it provides evidence of 
unreimbursed medical expenses which could be expected to be 
incurred in a like manner in succeeding years in amounts 
which, based on past experience, were capable of estimation 
with a reasonable degree of accuracy.

This case is therefore returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and the appellant 
will be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following action:

The RO should review evidence submitted 
by the veteran of unreimbursed medical 
expenses used to calculate his pension 
award during his lifetime to determine 
whether there are unreimbursed medical 
expenses which, due to the static or 
ongoing nature of the veteran's medical 
condition, could be expected to be 
incurred in a like manner in succeeding 
years in amounts which based on past 
experience, were capable of estimation 
with a reasonable degree of accuracy and 
were verified by the Medical Expense 
Report submitted by the appellant in 
January 2003.  If the RO determines that 
any unreimbursed medical expenses may be 
considered in calculating the veteran's 
pension award, the RO should determine 
whether there are accrued benefits 
payable to the appellant.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless she is notified.



	                  
_________________________________________________
	VITO A CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


